Appeal from the Supreme Court of Colorado.
Further consideration of the question of the jurisdiction of this Court and of the motion to dismiss is postponed to the hearing of the case on the merits. The Court directs the attention of the Attorney General of the United States to this case, in which the validity of a compact between the States of Colorado and New Mexico of November 27, 1922, approved by Congress on January 29, 1925, is attacked upon the ground that the compact constitutes an unconstitutional interference with the alleged rights of the plaintiff; and the Court invites the Attorney General to submit his views upon the question whether the Act of August 24, 1937, c. 754, 50 Stat. 751, is applicable.